IN THE UNITED STATES DISTRICT COURT

FILED

JAN 15 2020

Clerk, U S District Court

 

FOR THE DISTRICT OF MONTANA District Or Montana
BILLINGS DIVISION mings
UNITED STATES OF AMERICA,
CR 19-64-BLG-SPW

Plaintiff,
VS. ‘* ORDER
TERRY LYNN BRAINE,

Defendant.

 

 

On January 15, 2020, the Court conducted a Competency Hearing in this

case. The representations of counsel and the report submitted by Forensic

Psychologist Cynthia A. Low, Ph.D., and the staff at the Federal Detention Center

in SeaTac, Washington, establish and the Court finds by a preponderance of the

undisputed evidence that Defendant Terry Lynn Braine is suffering from a mental

disease or defect rendering him incompetent to the extent he is unable to

understand the nature and consequences of the proceedings against him or assist in

his defense. The Defendant Terry Lynn Braine is not now competent to stand trial.

18 U.S.C. § 4241.
ORDERED:

1. | Defendant Terry Lynn Braine is committed to the custody of the
Attorney General.

2. The United States Marshals Service shall take no more than ten (10)
days each way to transport Terry Lynn Braine from the District of Montana to the
designated federal facility and to return Terry Lynn Braine from the designated
federal facility back to the District of Montana. See 18 U.S.C. § 3161(h)(1)(F).

3. The Attorney General shall hospitalize Defendant Terry Lynn Braine
for treatment in a suitable facility for a reasonable period of time, not to exceed
four months, as is necessary to determine whether there is a substantial probability
that in the foreseeable future Defendant Terry Lynn Braine will attain the capacity
to permit the trial to proceed.

4, The Attorney General shall provide the Court with a report on
Defendant Terry Lynn Braine’s mental condition and competency to stand trial no
later than 90 days from the date of commencement of the hospitalization and
treatment as ordered.

5. In the event the facility finds there is no substantial probability that in
the foreseeable future the defendant will be able to assist in his defense and permit
this case to move forward, the director of the facility shall file a certificate,

pursuant to 18 U.S.C. § 4246(a), stating whether the defendant is presently
suffering from a mental disease or defect as a result of which his release would
create a substantial risk of bodily injury to another person or serious damage to
property of another and whether suitable arrangements for state custody and care
of the person are available.

6. For purposes of the Speedy Trial Act, the delay resulting from these
psychiatric or psychological evaluations is excludable under 18 U.S.C. §
3161(h)(1)(A).

DATED this 5 dex of January, 2020.

‘SUSAN P. WATTERS
United States District Judge
